
	
		I
		111th CONGRESS
		1st Session
		H. R. 498
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Mitchell (for
			 himself and Mr. Kirk) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To make permanent the individual income tax rates for
		  capital gains, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Capital Gains and Estate Tax Relief
			 Act of 2009.
		2.Individual income tax
			 rates for capital gains made permanentSection 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 is amended by striking this
			 title and inserting section 302.
		3.Reform and
			 extension of estate tax after 2009
			(a)Restoration of
			 Unified Credit Against Gift TaxParagraph (1) of section 2505(a)
			 of the Internal Revenue Code of 1986 (relating to general rule for unified
			 credit against gift tax), after the application of subsection (g), is amended
			 by striking (determined as if the applicable exclusion amount were
			 $1,000,000).
			(b)Exclusion
			 Equivalent of Unified Credit Increased to $5,000,000Subsection
			 (c) of section 2010 of such Code (relating to unified credit against estate
			 tax) is amended to read as follows:
				
					(c)Applicable
				Credit Amount
						(1)In
				generalFor purposes of this section, the applicable credit
				amount is the amount of the tentative tax which would be determined under the
				rate schedule set forth in section 2001(c) if the amount with respect to which
				such tentative tax is to be computed were the applicable exclusion
				amount.
						(2)Applicable
				exclusion amount
							(A)In
				generalFor purposes of this subsection, the applicable exclusion
				amount is as follows:
								(i)For calendar year
				2010, $3,750,000.
								(ii)For calendar year
				2011, $4,000,000.
								(iii)For calendar
				year 2012, $4,250,000.
								(iv)For calendar year
				2013, $4,500,000.
								(v)For calendar year
				2014, $4,750,000.
								(vi)For calendar year
				2015 and thereafter, $5,000,000.
								(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2015, the $5,000,000 amount in subparagraph (A)(vi) shall be increased by
				an amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2014 for calendar year 1992 in subparagraph (B)
				thereof.
								If any
				amount as adjusted under the preceding sentence is not a multiple of $50,000,
				such amount shall be rounded to the nearest multiple of
				$50,000..
			(c)Rate
			 Schedule
				(1)In
			 generalSubsection (c) of section 2001 of such Code (relating to
			 rate schedule) is amended to read as follows:
					
						(c)Rate
				Schedule
							(1)In
				generalThe tentative tax is equal to the sum of—
								(A)the product of the
				rate specified in section 1(h)(1)(C) in effect on the date of the decedent’s
				death multiplied by so much of the sum described in subsection (b)(1) as does
				not exceed $25,000,000, and
								(B)twice the rate
				specified in section 1(h)(1)(C) in effect on the date of the decedent’s death
				of so much of the sum described in subsection (b)(1) as exceeds
				$25,000,000.
								(2)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2015, each $25,000,000 amount in subparagraphs (A) and (B) of paragraph
				(1) shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2014 for calendar year 1992 in subparagraph (B)
				thereof.
								If any
				amount as adjusted under the preceding sentence is not a multiple of $50,000,
				such amount shall be rounded to the nearest multiple of
				$50,000..
				(2)Conforming
			 amendmentSection 2502(a) of such Code (relating to computation
			 of tax), after the application of subsection (g), is amended by adding at the
			 end the following flush sentence:
					
						In
				computing the tentative tax under section 2001(c) for purposes of this
				subsection, the last day of the calendar year in which the gift was
				made shall be substituted for the date of the decedent’s
				death each place it appears in such
				section..
				(d)Modifications of
			 Estate and Gift Taxes To Reflect Differences in Unified Credit Resulting From
			 Different Tax Rates
				(1)Estate
			 tax
					(A)In
			 generalSection 2001(b)(2) of such Code (relating to computation
			 of tax) is amended by striking if the provisions of subsection (c) (as
			 in effect at the decedent’s death) and inserting if the
			 modifications described in subsection (g).
					(B)ModificationsSection
			 2001 of such Code is amended by adding at the end the following new
			 subsection:
						
							(g)Modifications to
				Gift Tax Payable To Reflect Different Tax RatesFor purposes of
				applying subsection (b)(2) with respect to 1 or more gifts, the rates of tax
				under subsection (c) in effect on the date of the decedent’s death shall, in
				lieu of the rates of tax in effect at the time of such gifts, be used both to
				compute—
								(1)the tax imposed by
				chapter 12 with respect to such gifts, and
								(2)the credit allowed
				against such tax under section 2505, including in computing—
									(A)the applicable
				credit amount under section 2505(a)(1), and
									(B)the sum of the
				amounts allowed as a credit for all preceding periods under section
				2505(a)(2).
									For
				purposes of paragraph (2)(A), the applicable credit amount for any calendar
				year before 1998 is the amount which would be determined under section 2010(c)
				if the applicable exclusion amount were the dollar amount under section
				6018(a)(1) for such
				year..
					(2)Gift
			 taxSection 2505(a) of such Code (relating to unified credit
			 against gift tax), after the application of subsection (g), is amended by
			 adding at the end the following new flush sentence:
					
						For
				purposes of applying paragraph (2) for any calendar year, the rate schedule
				under section 2001(c) used in computing the applicable credit amount under
				paragraph (1) for such calendar year shall, in lieu of the rates of tax in
				effect for preceding calendar periods, be used in determining the amounts
				allowable as a credit under this section for all preceding calendar
				periods..
				(e)Repeal of
			 Deduction for State Death Taxes
				(1)In
			 generalSection 2058 of such Code (relating to State death taxes)
			 is amended by adding at the end the following:
					
						(c)TerminationThis
				section shall not apply to the estates of decedents dying after December 31,
				2009.
						.
				(2)Conforming
			 amendmentSection 2106(a)(4) of such Code is amended by adding at
			 the end the following new sentence: This paragraph shall not apply to
			 the estates of decedents dying after December 31, 2009..
				(f)Effective
			 DateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
			(g)Additional
			 Modifications to Estate Tax
				(1)In
			 generalThe following provisions of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001, and the amendments made by such provisions,
			 are hereby repealed:
					(A)Subtitles A and E
			 of title V.
					(B)Subsection (d),
			 and so much of subsection (f)(3) as relates to subsection (d), of section
			 511.
					(C)Paragraph (2) of
			 subsection (b), and paragraph (2) of subsection (e), of section 521.
					The Internal
			 Revenue Code of 1986 shall be applied as if such provisions and amendments had
			 never been enacted.(2)Sunset not to
			 applySection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to title V (other than subtitles F,
			 G, and H thereof) of such Act.
				(3)Repeal of
			 deadwood
					(A)Sections 2011,
			 2057, and 2604 of the Internal Revenue Code of 1986 are hereby repealed.
					(B)The table of
			 sections for part II of subchapter A of chapter 11 of such Code is amended by
			 striking the item relating to section 2011.
					(C)The table of
			 sections for part IV of subchapter A of chapter 11 of such Code is amended by
			 striking the item relating to section 2057.
					(D)The table of
			 sections for subchapter A of chapter 13 of such Code is amended by striking the
			 item relating to section 2604.
					4.Unified credit
			 increased by unused unified credit of deceased spouse
			(a)In
			 generalSubsection (c) of section 2010 of the Internal Revenue
			 Code of 1986 (defining applicable credit amount), as amended by section 3(b),
			 is amended by striking paragraph (2) and inserting the following new
			 paragraphs:
				
					(2)Applicable
				exclusion amountFor purposes of this subsection, the applicable
				exclusion amount is the sum of—
						(A)the basic
				exclusion amount, and
						(B)in the case of a
				surviving spouse, the aggregate deceased spousal unused exclusion
				amount.
						(3)Basic exclusion
				amount
						(A)In
				generalFor purposes of this subsection, the basic exclusion
				amount is as follows:
							(i)For calendar year
				2010, $3,750,000.
							(ii)For calendar year
				2011, $4,000,000.
							(iii)For calendar
				year 2012, $4,250,000.
							(iv)For calendar year
				2013, $4,500,000.
							(v)For calendar year
				2014, $4,750,000.
							(vi)For calendar year
				2015 and thereafter, $5,000,000.
							(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2015, the $5,000,000 amount in subparagraph (A)(vi) shall be increased by
				an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2014 for calendar year 1992 in subparagraph (B)
				thereof.
							If any
				amount as adjusted under the preceding sentence is not a multiple of $50,000,
				such amount shall be rounded to the nearest multiple of $50,000.(4)Aggregate
				deceased spousal unused exclusion amountFor purposes of this
				subsection, the term aggregate deceased spousal unused exclusion
				amount means the lesser of—
						(A)the basic
				exclusion amount, or
						(B)the sum of the
				deceased spousal unused exclusion amounts of the surviving spouse.
						(5)Deceased spousal
				unused exclusion amountFor purposes of this subsection, the term
				deceased spousal unused exclusion amount means, with respect to
				the surviving spouse of any deceased spouse dying after December 31, 2009, the
				excess (if any) of—
						(A)the applicable
				exclusion amount of the deceased spouse, over
						(B)the amount with
				respect to which the tentative tax is determined under section 2001(b)(1) on
				the estate of such deceased spouse.
						(6)Special
				rules
						(A)Election
				requiredA deceased spousal unused exclusion amount may not be
				taken into account by a surviving spouse under paragraph (5) unless the
				executor of the estate of the deceased spouse files an estate tax return on
				which such amount is computed and makes an election on such return that such
				amount may be so taken into account. Such election, once made, shall be
				irrevocable. No election may be made under this subparagraph if such return is
				filed after the time prescribed by law (including extensions) for filing such
				return.
						(B)Examination of
				prior returns after expiration of period of limitations with respect to
				deceased spousal unused exclusion amountNotwithstanding any
				period of limitation in section 6501, after the time has expired under section
				6501 within which a tax may be assessed under chapter 11 or 12 with respect to
				a deceased spousal unused exclusion amount, the Secretary may examine a return
				of the deceased spouse to make determinations with respect to such amount for
				purposes of carrying out this subsection.
						(7)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this
				subsection.
					.
			(b)Conforming
			 Amendments
				(1)Paragraph (1) of
			 section 2505(a), as amended by section 3, is amended to read as follows:
					
						(1)the applicable
				credit amount under section 2010(c) which would apply if the donor died as of
				the end of the calendar year, reduced
				by
						.
				(2)Section 2631(c) is
			 amended by striking the applicable exclusion amount and
			 inserting the basic exclusion amount.
				(3)Section
			 6018(a)(1), after the application of section 101(g), is amended by striking
			 applicable exclusion amount and inserting basic exclusion
			 amount.
				(c)Effective
			 DateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
			
